Hill, J.
1. While there are some inaccuracies in the charges complained of when considered separately, yet, taken as a whole in the light of the evidence in the ease, there should not be a reversal of the judgment of the court below refusing a new trial.
2. The newly discovered evidence was largely though not entirely cumulative, and, taken in connection with the affidavits in rebuttal thereto submitted by the defendant in error, was not of such a character as to make it an abuse of discretion on the part of the trial judge to refuse a new trial on that ground.
3. The judgment on the main bill of exceptions being affirmed, the cross-bill is dismissed.

All the Justices concur.